Pee Cueiam :
The case stated admits that the plaintiff paid his dues to the secretary of the defendant association, but the latter contends that it was a mispayment, because not .paid at the regular stated meetings, but at the secretary’s place of business. Article IY. of the by-laws requires the secretary to give security for the faithful performance of his duties, and this attempt of the association, to throw the loss occasioned by its absconding secretary upon individual members who have paid their dues in good faith, is not creditable to any one concerned.
Article III., § 1, of the constitution, provides : “ At the commencement of this association, twenty-five cents a share must be paid as an initiation fee, and at every meeting thereafter, twenty-five cents a share as weekly dues; ” and by article IV. of the by-laws it is made the duty of the secretary to receive and account for the money of the association. There is nothing in either constitution or by-laws which limits payments to the time of the meetings. The language quoted from the constitution merely fixes the amount of the dues, and when payable. If paid before the meeting to the secretary, or after the meeting and accepted by him, it is a good payment. There is no provision that the secretary shall receive moneys only at a regular meeting and in the presence of the members. Aside from this, the case stated shows that the association and its officers did not interpret their by-laws to limit payments to the actual time and- place of meeting.
Judgment affirmed.